Filed 1/19/21 P. v. Wiseman CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B299637
                                                          (Super. Ct. No. 18CR06306)
     Plaintiff and Respondent,                              (Santa Barbara County)

v.

RICHARD WISEMAN,

     Defendant and Appellant.


      Richard Wiseman pled guilty to stalking (Pen. Code
§ 646.9, subd. (b)), inflicting corporal injury on former dating
partner (§ 273.5, subd. (a)), and misdemeanor dissuading a
witness (§ 136.1, subd. (b)(1)). The trial court placed Wiseman on
probation subject to various terms and conditions including that
he serve one year in county jail.
      Wiseman challenges a condition of probation that he allow
a warrantless search of all his electronic devices. We hold the
condition is not overbroad. We affirm.
                              FACTS1
       Wiseman and P.H. had been in a three-year relationship.
Wiseman was often abusive. On December 17, 2017, Wiseman
became upset with her while they were shopping for groceries.
He attacked her in the car returning to the hotel where she was
staying.
       Inside P.H.’s hotel room, Wiseman accused her of being
unfaithful. He threw her against the wall, slammed her head
into the door frame, and thrust his thumb and forefinger down
her throat. He held her on the bed, wrapped a scarf around her
neck, and strangled her with it. She thought he was trying to kill
her. She managed to push him off. He left when she started to
scream.
       After the assault, Wiseman sent P.H. text messages. The
messages referenced the assault. In one of the messages, he sent
her current address in an attempt to intimidate her. In other
messages, he threatened to assault her physically and sexually.
       In February 2018, Wiseman visited P.H. in the middle of
the night. She allowed him in. After talking with him, she told
him to leave. He attacked her again before leaving.
                        Probation Condition
       One of the conditions of Wiseman’s probation is: “You are
subject to search and seizure of all personal electronic devices for
electronic communication information and must submit to search
of all computers, hard drives, flash drives, thumb drives, disks,
removable media, computer networks, electronic data storage
devices, personal digital assistants, cell phones, smart phones,
i-Pads, Notebooks, Chromebooks, electronic gaming consoles, and

      1Because Wiseman pled guilty, the facts are taken from
the probation report.




                                 2
any other electronic devices and the like (‘Computers and
Electronic Devices’) under your custody or control to which you
have sole, shared, partial, or limited access, without a search
warrant at any time of the day or night.”
       At sentencing, Wiseman objected that the condition is
overbroad. The trial court overruled the objection.
                            DISCUSSION
       The purpose of probation is rehabilitation of the offender
and protection of the public from future criminal activity. (People
v. Moran (2016) 1 Cal.5th 398, 402.) Courts have broad
discretion to fashion conditions of probation to accomplish those
purposes. (Id. at pp. 402-403.)
       A condition of probation is valid unless it (1) has no
relationship to the crime of which the offender was convicted, (2)
relates to conduct which is not in itself criminal, and (3) requires
or forbids conduct which is not reasonably related to future
criminality. (People v. Lent (1975) 15 Cal.3d 481, 486.) All three
factors must be satisfied before a reviewing court will invalidate
a condition of probation. (People v. Olguin (2008) 45 Cal.4th 375,
379.)
       Here Wiseman pled guilty to stalking P.H. Much of the
stalking occurred by text message. Thus, a condition of probation
imposing a warrantless search on Wiseman’s electronic devices is
justified as related to the crime of which he was convicted and
reasonably related to future criminality. Wiseman appears to
concede as much. But he argues the search term is overbroad.
He believes it should be confined to a search of his text messages
and e-mails to the victim.
       Wiseman argues that searches of personal electronic
devices implicate the Fourth Amendment protection against




                                 3
unreasonable searches and seizures. (Citing Riley v. California
(2014) 573 U.S. 373 [189 L.Ed.2d 430].) Where a probation
condition imposes limitations on a person’s constitutional rights,
the limitation must be closely tailored to the purpose of the
condition to avoid being invalidated as unconstitutionally
overbroad. (In re Sheena K. (2007) 40 Cal.4th 875, 890.)
      Wiseman’s suggestion that the search condition be confined
to text messages and e-mails to the victim is much too narrow.
The trial court’s main concern in imposing the condition is future
criminality. Wiseman’s ability to harass and intimidate his
victim is not confined to text messages and e-mails sent directly
to her. Other social media platforms can be used to accomplish
that purpose. In addition, the victim may be harassed and
intimidated by texts and e-mails sent to the victim’s employer,
friends, and relatives. The ability to harass and intimidate a
victim through the use of the electronic devices included in the
probation condition is limited only by the imagination of the
harasser. Moreover, the probation condition may be useful in
preventing Wiseman from using electronic devices to harass
others. The probation condition as written is fully justified.
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



      YEGAN, J.                     PERREN, J.




                                4
                  Michael J. Carrozzo, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez, Wyatt E. Bloomfield and
Paul S. Thies, Deputy Attorneys General, for Plaintiff and
Respondent.




                               5